tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul uniform issue list xxxxxxxxkxxxxkx xxxxxxxxkxkxkxkxk xxxxxxxxxxxxxx tep ratt legend taxpayer a ira b ira c xxxxxxxxxxxxkx xxxxxxxxxxxxkx xxxxxxxxxxkxkkk xxxxxxxxxxxxkxk xxxxxxxxxkxxxkxk xxxxxxxxxxxxkx xxxxxxxxxxxxkxk financial_institution d xxxxxxxxxkxxkxkx company e xxxxxxxxxxxxxxk financial_institution e xxxxxxxxxxkxxkxx company f individual g xxxxxxxxxxxxkx xxxxxxxxxxkxxx amount real_estate xxxxxxxxxkxkxxxx xxxxxxxxxxkxxx xxxxxxxxxxxxxx xxxxxxxxxxkxkkxk xxxxxxxxxxxxxx amount amount amount dear xxxxxxxxxxxxxx this letter is in response to your request for a ruling dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b an individual_retirement_annuity under sec_408 of the code totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to individual g’s misrepresentations and fraudulent activity in in december taxpayer a states that he owned ira b with financial_institution d a established a self-directed_ira ira c with company e individual g was the president of company e income producing real_property taxpayer a terminated ira b and had the balance in the account amount transferred to ira c maintained with company e on march purchasing and managing the property amount was transferred from ira c to company f upon its formation on march amount received from ira c and amount a loan from financial_institution e to purchase reai estate __ individual g organized company f to be owned by ira c for the purpose of __ upon receipt of an offer to purchase company f used amount of the taxpayer taxpayer a intended that the funds amount transferred from ira b to ira c were to remain in a qualified ira and he relied on company e to act as a custodian for his investment account taxpayer a did not learn of individual g and company e’s fraudulent misrepresentations until the publication of the outcome of the federal investigation in unbeknownst to taxpayer a individual g engaged in a ponzi scheme and misrepresented company e as a fiduciary under the employee_retirement_income_security_act_of_1974 and the fact that company e was registered as an investment_advisor under the investment_advisor act of in fact company e was nota qualified ira custodian and ira c was not a qualified ira consequently the transfer of funds amount from ira b to ira c was not a direct_rollover but instead a taxable_distribution under sec_408 of the code based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code foreign_country or postal error the use of the amount distributed for example in the revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a with his assertion that his failure to accomplish a timely rollover of amount was due to individual g’s misrepresentations as to company e’s ability to act as an ira custodian and individual g’s fraudulent activity with respect to the assets that taxpayer a entrusted to him through company e and company f is consistent therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute a cash amount of not more than amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxx identification no xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely notice of intention to disclose cullen a wesrins carlton a watkins manager employee_plans technical group deleted copy of ruling letter enclosures
